DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 01/13/2021.  Claims 1-21 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull et al. (U.S. 2017/0202185 A1) in view of Kool et al. (U.S. 2015/0351885 A1), in view of Pollack (U.S. 4,854,328).

Claim 1, Trumbull teaches:
A system (Trumbull, Paragraph [0029]), comprising: 
a wireless transmitting monitoring device (Trumbull, Fig. 1: 34, Paragraph [0032], The remote sensor 34 is part of a health and welfare assessment device 16.) configured to collect information relating to livestock (Trumbull, Paragraph [0032], The remote sensor 34 may be attached to livestock and collect data related to the livestock, e.g. temperature recordings.), and transmit the collected information to a management device (Trumbull, Paragraphs [0033] and [0036-0037], The health and welfare assessment device 16 receives real-time health and welfare data on the condition of the livestock from sensors 32 and 34.  The health and welfare assessment device 16 is thus an example of a management device.  It is noted that the remote sensors 34 may also be linked to a receiver 22 (see Trumbull, Paragraph [0035]), which is connected to server 20.  The combination of server 20 and computer system 38 are also interpreted as a management device.);
wherein the wireless transmitting monitoring device is attachable to a livestock animal (Trumbull, Paragraph [0032]) and includes a controller (Trumbull, Paragraph [0041], The remote sensors 34 may be reprogrammed to be used at another location.  Therefore, it would have been obvious to one of ordinary skill in the art for the remote sensors 34 to have a controller, e.g. a processor, for operating the programming of the sensors 34.).
Trumbull does not explicitly teach:
The monitoring device including a radio frequency (RF) transmitter;
the monitoring device includes a case; and
the case includes a long-range communication device coupled to the controller and a short-range communication device coupled to the controller. 
As per the limitation of radio frequency (RF), it would have been obvious to one of ordinary skill in the art to try and utilize radio frequencies to communicate data from the remote sensor 34.  Trumbull discloses that the remote sensor 34 may communicate with the UAV 14 and/or the receiver 22, and one of ordinary skill in the art would recognize that in order to communicate with the UAV, for example, which utilizes a built-in antennae for its transmissions, the remote sensor 34 would need to be equipped with functionally equivalent transmitters in order to operate for its intended purpose.  A radio frequency transmitter is a type of wireless transmission that would utilize the built-in antennae, is commercially available, and would yield predictable results.  As per the limitation of a short-range communication device coupled to the controller, the remote sensor 34 may be implemented, for example, as an RFID tag (see Trumbull, Paragraph [0032]).  Because the remote sensor 34 may communicate with UAV 14 and/or receiver 22, it would have been obvious to one of ordinary skill in the art for the remote sensor 34 to have a short-range communication device to facilitate the communication with the UAV 14 and/or receiver 22.  Additionally, because the remote sensor 34 operates on a bus via programming, it would have been obvious to one of ordinary skill in the art for the remote sensor 34 to have a controller to operate the remote sensor 34 programming and for the short-range transceiver to be coupled to the controller.
Kool teaches:
A long-range communication device (Kool, Paragraph [0142], The positioning device is a GNSS-based device.).

The motivation would be to more effectively track cattle animal movements (see Kool, Paragraphs [0002-0003] and [0006]).
Trumbull in view of Kool does not specifically teach:
A case.
Pollack teaches:
A monitoring device includes a case (Pollack, Fig. 1: 15, Col. 3, Lines 24-27).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Trumbull in view of Kool, by integrating the teaching of a housing as taught by Pollack.
The motivation would be to use a non-toxic, biomedically acceptable material suitable for implantation in an animal (see Pollack, Col. 3, Lines 25-30).

Claim 2, Trumbull in view of Kool, in view of Pollack further teaches:
The management device being configured to process the collected information (Trumbull, Paragraph [0037], The computer system 38 automatically analyzes and creates a concise summary of the data received at server 20.) and generate corresponding livestock management information (Trumbull, Paragraph [0037], The concise summary and visualization on the display 24 is livestock management information.);
wherein the information includes geographical coordinates (Trumbull, Paragraph [0032], Animal location may be determined using GPS tracking.), temperature (Trumbull, Paragraph [0033], Health and welfare data 36, which is displayed on display 24, includes animal temperatures.), and acceleration in three axes of the livestock animal (Kool, Paragraph [0017], The motion detector, i.e. including an accelerometer, is attached to an animal.  It would have been obvious to one of ordinary skill in the art for the motion detector to be capable of detecting motion of the animal in three axes.  For example, the motion detector may be attached to the leg of an animal.  As the animal walks, the motion detector will detect the lifting of the leg, the forward and backward motion of the leg, and the turning of the leg, i.e. three axes.).

Claim 9, Trumbull in view of Kool, in view of Pollack further teaches:
The management device includes one or more servers in a network (Trumbull, fig. 1: 20, Paragraph [0036], The server 20 is connected to receiver 22.).

Claim 10, Trumbull in view of Kool, in view of Pollack further teaches:
The management device includes one or more components of a base station (Trumbull, Paragraph [0037], A mainframe, computer, and/or processing device are examples of components of a base station.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trumbull et al. (U.S. 2017/0202185 A1) in view of Kool et al. (U.S. 2015/0351885 A1), in view of Pollack (U.S. 4,854,328), in view of Vrabete et al. (U.S. 2017/0280687 A1).

Claim 3, Trumbull in view of Kool, in view of Pollack further teaches:
The collected information includes an identity of the livestock animal (Trumbull, Paragraph [0032], The combination of cameras 30 and sensors 32, 34 may be used for target tracking, and it would have been obvious to one of ordinary skill in the art for the target to be a livestock.  Therefore, the ), and further comprises a GPS module configured to acquire Global Navigation Satellite System (GNSS) signals (Kool, Paragraph [0062], The animal locator is attached to the animal.) corresponding to an RF monitoring device attached to the livestock animal (Kool, Paragraph [0063], The animal locator may be incorporated as/with an RF-ID chip.).
Trumbull in view of Kool, in view of Pollack does not specifically teach:
The long-range communication device comprises at least one of a long-range low-power wide-area (LPWA) SIGFOXTM module, LoRa or NB-IOT module.
Vrabete teaches:
The long-range communication device comprises at least one of a long-range low-power wide-area (LPWA) SIGFOXTM module, LoRa or NB-IOT module (Vrabete, Paragraph [0038], The communication circuit communicates over a network developed by SIGFOX or LoRa.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Trumbull in view of Kool, in view of Pollack by integrating the teaching of a wide-area network as taught by Vrabete.
The motivation would be to create a mesh network that allows for increasing the effective communication range and continued connectivity of the devices on the network (see Vrabete, Paragraph [0106]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trumbull et al. (U.S. 2017/0202185 A1) in view of Kool et al. (U.S. 2015/0351885 A1), in view of Pollack (U.S. 4,854,328), in view of Vivathana (U.S. 9,648,849 B1).


The plurality of sensors include a temperature sensor (Trumbull, Paragraph [0033], Health and welfare data 36, which is displayed on display 24, includes animal temperatures.) and an accelerometer (Kool, Paragraph [0017]), the temperature sensor being configured to, under control of the controller, measure and report the livestock animal's temperature at predetermined, adjustable times and intervals (Trumbull, Paragraph [0033], The health and welfare data is real-time data, including temperature, that may be obtained daily, hourly, and/or multiple times per day/night, i.e. adjustable times and intervals.), and the accelerometer being configured to, under control of the controller, detect and report movements of the livestock animal (Kool, Paragraph [0017], The motion detector, including an accelerometer, may be attached to, for example, the leg of an animal, to function as a pedometer.).
Trumbull in view of Kool, in view of Pollack does not explicitly teach:
A 3-axis accelerometer.
Vivathana teaches:
A 3-axis accelerometer (Vivathana, Col. 7, Lines 1-12, The acceleration data from the accelerometer is paired with positioning data from the GNSS receiver.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Trumbull in view of Kool, in view of Pollack by integrating the teaching of a 3-axis accelerometer as taught by Vivathana.
The motivation would be to utilize the combination of a 3-axis accelerometer in combination with a GNSS receiver for accurately determining the position and/or movement of a tracked object (see Vivathana, Col. 7, Lines 1-12).

Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull et al. (U.S. 2017/0202185 A1) in view of Kool et al. (U.S. 2015/0351885 A1).

Claim 13, Trumbull teaches:
A method (Trumbull, Paragraph [0029]), comprising: 
attaching a wireless transmitting monitoring device to a livestock animal (Trumbull, Fig. 1: 34, Paragraph [0032], The remote sensor 34 is part of a health and welfare assessment device 16.  The remote sensor 34 may be attached to livestock and collect data related to the livestock, e.g. temperature recordings.); 
using the wireless transmitting monitoring device to perform tracking of at least one of a state, a behavior, or a location of the livestock animal (Trumbull, Paragraph [0033], Health and welfare data includes temperature, eating habits, and geo-location/GPS, which are examples of state, behavior, and location data, respectively.);
 based on the tracking, gathering information relating to the livestock animal (Trumbull, Paragraph [0033], The UAV 14 includes a health and welfare assessment device 16 which obtains real-time health and welfare data 36 (see Trumbull, Fig. 2) of livestock 12.); and 
providing the gathered information to a management device (Trumbull, Paragraphs [0033] and [0036-0037], The health and welfare assessment device 16 receives real-time health and welfare data on the condition of the livestock from sensors 32 and 34.  The health and welfare assessment device 16 is thus an example of a management device.  It is noted that the remote sensors 34 may also be linked to a receiver 22 (see Trumbull, Paragraph [0035]), which is connected to server 20.  The combination of server 20 and computer system 38 are also interpreted as a management device.).
Trumbull does not explicitly teach:
An RF transmitter and wherein the using the RF monitoring device to perform the tracking includes using a long-range communication device and a short-range communication device included in the RF monitoring device to perform the tracking.
As per the limitation of radio frequency (RF), it would have been obvious to one of ordinary skill in the art to try and utilize radio frequencies to communicate data from the remote sensor 34.  Trumbull discloses that the remote sensor 34 may communicate with the UAV 14 and/or the receiver 22, and one of ordinary skill in the art would recognize that in order to communicate with the UAV, for example, which utilizes a built-in antennae for its transmissions, the remote sensor 34 would need to be equipped with functionally equivalent transmitters in order to operate for its intended purpose.  A radio frequency transmitter is a type of wireless transmission that would utilize the built-in antennae, is commercially available, and would yield predictable results.  As per the limitation of a short-range communication device in the RF monitoring device to perform the tracking, the remote sensor 34 may be implemented, for example, as an RFID tag (see Trumbull, Paragraph [0032]).  Because the remote sensor 34 may communicate with UAV 14 and/or receiver 22, it would have been obvious to one of ordinary skill in the art for the remote sensor 34 to have a short-range communication device to facilitate the communication with the UAV 14 and/or receiver 22.
Kool teaches:
A long-range communication device for tracking (Kool, Paragraph [0142], The positioning device is a GNSS-based device.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Trumbull by integrating the teaching of GNSS-based devices, as taught by Kool.
The motivation would be to more effectively track cattle animal movements (see Kool, Paragraphs [0002-0003] and [0006]).


By the management device, processing the gathered information (Trumbull, Paragraph [0037], The computer system 38 automatically analyzes and creates a concise summary of the data received at server 20.) and generating livestock management information based on the gathered information (Trumbull, Paragraph [0037], The concise summary and visualization on the display 24 is livestock management information.), the gathered information including geographical coordinates (Trumbull, Paragraph [0032], Animal location may be determined using GPS tracking.), temperature (Trumbull, Paragraph [0033], Health and welfare data 36, which is displayed on display 24, includes animal temperatures.) and acceleration in three axes of the livestock animal (Kool, Paragraph [0017], The motion detector, i.e. including an accelerometer, is attached to an animal.  It would have been obvious to one of ordinary skill in the art for the motion detector to be capable of detecting motion of the animal in three axes.  For example, the motion detector may be attached to the leg of an animal.  As the animal walks, the motion detector will detect the lifting of the leg, the forward and backward motion of the leg, and the turning of the leg, i.e. three axes.).

Claim 20, Trumbull in view of Kool further teaches:
The generating the livestock management information includes generating a visual representation of at least one of the state, the behavior or the location of the livestock animal (Trumbull, Paragraph [0037], The display 24 displays a concise summary and visualization, which includes data indicating the state, behavior, and/or location of the livestock animal (see Trumbull, Paragraph [0033]).).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Trumbull et al. (U.S. 2017/0202185 A1) in view of Kool et al. (U.S. 2015/0351885 A1), in view of Pollack (U.S. 4,854,328), in view of Hempstead et al. (U.S. 2008/0314325 A1), in view of Lim et al. (U.S. 2018/0328079 A1).

Claim 21, Trumbull in view of Kool, in view of Pollack further teaches:
The case (Pollack, Fig. 1: 15, Col. 3, Lines 24-27) further contains:
a temperature sensor (Pollack, Fig. 2: 20, Col. 3, Lines 45-48) coupled to the processor (Trumbull, Paragraph [0041]);
an accelerometer (Kool, Paragraph [0017]) coupled to the processor (Trumbull, Paragraph [0041]);
a memory coupled to the processor (Trumbull, Paragraph [0041], The remote sensor 34 may be reprogrammed, therefore, it would have been obvious to one of ordinary skill in the art for the remote sensor 34 to have a memory for storing the programming.); and
an indicator (Pollack, Figs. 5 and 6: 66, 68, Col. 4, Lines 54-55) coupled to the processor ((Trumbull, Paragraph [0041]);
Trumbull in view of Kool, in view of Pollack does not specifically teach:
A flash memory; wherein
the long-range communication device includes a long-range low power wide area (LPWA) network module; and
the short-range communication device includes a low-energy radio transceiver.
Hempstead teaches:
A flash memory (Hempstead, Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Trumbull in view of Kool, in view of Pollack by integrating the teaching of a flash memory, as taught by Hempstead.
The motivation would be to use a memory that is sufficient in storage capacity and read/write ability (see Hempstead, Paragraph [0031]).
Trumbull in view of Kool, in view of Pollack, in view of Hempstead does not specifically teach:
The long-range communication device includes a long-range low power wide area (LPWA) network module; and
the short-range communication device includes a low-energy radio transceiver.
Lim teaches:
The long-range communication device includes a long-range low power wide area (LPWA) network module (Lim, Paragraph [0087]); and
the short-range communication device includes a low-energy radio transceiver (Lim, Paragraph [0059]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Trumbull in view of Kool, in view of Pollack, in view of Hempstead by integrating the teaching of a low power wide area coverage and Bluetooth Low Energy as taught by Lim.
	The motivation would be to utilize well-known communication protocols to provide improved coverage indoors and underground (see Lim, Paragraph [0087]) as well as utilizing a low-cost and power efficient transmission method (see Lim, Paragraph [0059]).

Allowable Subject Matter
Claims 4, 6-8, 11-12, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art teaches all of the elements of claims 1 and 13, as noted in the rejection above.  The prior art also teaches the transmission of commands to remotely adjust the parameters of a monitoring device, including the period of time to monitor an animal (see Jordan, Paragraph [0044]).  The prior art, however, does not teach additionally including commands for changing at least one of a frequency or interval at which the livestock animal's location is computed, changing a criterion for taking a sensor measurement by any of a plurality of sensors included in the RF monitoring device and coupled to the controller, changing a criterion for acquiring and computing a location of the livestock animal by the long-range communication device or the short-range communication device, changing at least one of a pattern or sensitivity of a movement detection algorithm executed by the controller for analyzing a behavior of the livestock animal, all of which are now required based on the Applicant’s amendment.  Additionally, it would not have been obvious to one of ordinary skill in the art to modify the teachings of Trumbull in view of Kool, in view of Pollack, in view of Jordan, to include all of the required commands without using improper hindsight reasoning.  It is noted that every “changing” limitation is required by the Applicant’s amended claims 4 and 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/               Primary Examiner, Art Unit 2683